DENY and Opinion Filed September 30, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00898-CV

  IN RE HOUSE OF RAEFORD FARMS, INC., FIELDALE FARMS CORPORATION
                OZARK MOUNTAIN POULTRY, INC. Relators

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-00698-A

                             MEMORANDUM OPINION
                          Before Justices Bridges, Osborne, and Carlyle
                                   Opinion by Justice Bridges
       Before the Court is relator House of Raeford Farms, Inc.’s July 30, 2019 petition for writ

of mandamus along with relator Fieldale Farms Corporation’s August 13, 2019, and relator Ozark

Mountain Poultry Inc.’s August 28, 2019, joinders to the petition. Relators contend the trial court

abused its discretion by denying their motions to designate OK Foods, Inc. as a responsible third

party or settling person under Chapter 33 of the Texas Civil Practice and Remedies Code.

       To be entitled to mandamus relief, relators must show both that the trial court has clearly

abused its discretion and that relators have no adequate appellate remedy. In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petitions

and the mandamus record, we conclude relators have not shown they are entitled to the relief

requested.
        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE

190898F.P05




                                                  –2–